PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/179,211
Filing Date: 2 Nov 2018
Appellant(s): Frankenberger, Eckart



_________________
Jefferey Wilson For Appellant


EXAMINER’S ANSWER


This is in response to the appeal brief filed 01/24/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 08/19/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  The rejection of claim 7 over Herrmann, Dannenberg, Sabadie and Lewis (Final Rejection dated 08/19/2021) has been withdrawn.

(2) Response to Argument
1. Claim 1
I.       Appellant argues with respect to claim 1 that “the structures (107, 224, 226) of Sabadie cited by the Examiner are not provided on any portion of the “covering panel 2,” but are instead on the frame elements (i.e., circumferentially-extending ribs) of the aircraft fuselage” (App. Br. 6).
The examiner respectfully disagrees.  Sabadie describes  fastening supports 107 is arranged on at least two frames 101 intended to receive interior covering device 1 (¶ 0072), and Fastening supports 107 used for fastening interior covering device 1 (¶ 0077), the interior covering device 1 comprises a rigid covering panel 2 to be received by the fastening supports (connecting devices) 107 in order to connect the panel on at least two frames 101 to cover two fuselage sections, therefore, the combined teachings of Herrmann, Dannenberg and Sabadie disclose the limitation.  In simple terms, any person of ordinary skill in the aerospace field would readily recognize the combination of references would clearly meet the limitations, either bodily incorporation or just by simply that is how they would come together. 
II.      Appellant argues that “a person having ordinary skill in the art would not conclude it obvious to modify Herrmann with the structures of Sabadie cited by the Examiner, since these ).”  (App. Br. 7).
Appellants appear to arguing the references in a vacuum.  Sabadie discloses a connecting device comprises a projection and a recess to connect the plurality of insulation panels items 5 of Herrmann to eliminate using the glue and provide a different fastener for easy replacement of the defective panel or for the purpose of easier routine inspection or maintenance; in case the modification of Herrmann with the fastening supports 107 of Sabadie not accepted by the applicant, the scope of the concept of the claim allows to add another connecting devices to firmly connecting the plurality of insulating panels since the duplication of the connecting devices is considered an added benefit of a strong connecting devices to the insulation panels, therefore the combined teachings of Herrmann, Dannenberg and Sabadie disclose the limitation. 
Lastly, and arguably more importantly, the Examiner would like to bring to the board’s attention and also for the record for the general public, but it appears Appellant is arguing the scope of the “connection devices” as being much broader than originally led on in that ‘connection devices’ are far broader than mechanic connectors as the Examiner addressed via the rejection to be plug in type devices. To further explain, by Appellants’ own admission in the summation of the scope of claim 1, see in appeal brief (page 3, lines 1-2), Appellant expands the scope of the ‘connecting devices’ to be noted by also as p. 4, lines 16-18 of the specification, which concerningly notes the ‘connecting devices’ are also intended to encompass not a standard mechanical fastener, but much more, to include Velcro, bonding agents (i.e. components of glue), adhesive or adhesive tape. So, should the board construe such intended claim scope to cover none traditional mechanical fasteners equivalent to appellant’s element 59, one may need 
Sadly, and further more concerning in this claim scope analysis, as if the claim scope is not limited to mechanical type fasteners equivalent in scope to fig. 6 element 59 as noted in the Appellants specification, then one may also need to further look at the much broader types of fasteners clearly also seen in Danneberg figures 3 and 4, elements 17, and 26, where it is clearly seen those fasteners are connecting overlapping sections of aircraft panels. So, should the claim scope analysis set forth by the board be much broader than the mechanical fastener from figure 6, element 59 to meet that type of connecting devices, then one may need to considered the prior art of only Danneberg v. Hermmann et al OR Herrmann et al. v. Danneberg. OR the board could consider setting a new grounds of rejection based on the claim scope analysis, should such claim scope be concluded for the ‘connecting devices’ to encompass adhesives, adhesive components, velcro or rivets. 
II.      Appellant argues that “Sabadie is clearly silent regarding any disclosure of the “fastening means” being used for “connecting ... adjacent insulating panels ... to one another.” as recited in claim 1.” (App. Br. 8).
The examiner respectfully disagrees; the above limitation has been described in Sabadie  discloses this fuselage portion is covered (inside) successively by insulation blankets (not shown on FIG. 1) and interior covering devices 1 according to the invention (¶ 0057), the interior covering devices 1 would be adjacent insulating panels connected together to form an insulating panel assembly in order to cover the entire fuselage since each covering device is sized to cover two fuselage sections (¶ 0071 and fig. 1), thus, the “fastening means” item 107 is being used for “connecting ... adjacent insulating panels ... to one another via the fastening points 220 and the frames 101, therefore, the combined teachings of Herrmann, Dannenberg and Sabadie disclose the limitation.
IV.     Appellant argues that “the structures of Sabadie cited by the Examiner are not analogous to the “connecting devices” recited in claim 1 of the instant application. Furthermore, Appellant respectfully asserts that Sabadie is clearly silent regarding any disclosure of the step of “connecting, using the connecting devices, adjacent insulating panels of the plurality of insulating panels to one another.” (App. Br. 8).
The examiner respectfully disagrees; the above limitation has been described in Sabadie discloses analogous connecting device that is used in the step of connecting, using the connecting devices items 107 are used for connecting the adjacent insulating panels to one another via the fastening points 220 and the frames 101 as defined above, please note, the art is from the same field of endeavor.
V.      Appellant argues that “Appellant respectfully submits that this is clearly erroneous, as this purported motivation for modifying Herrmann with Sabadie entirely duplicative and/or illusory; essentially, it is quite clear from the express disclosure of Herrmann that persons having ordinary skill in the art would readily conclude that there would be no need in Herrmann “for firmly connecting the plurality of insulating panels,” contrary to the Examiner's clearly erroneous allegations.” (App. Br. 8). 
Sabadie is an added advantage of a firm connection for longer life time of the connection and easy maintenance, therefore, the combined teachings of Herrmann, Dannenberg and Sabadie disclose the limitation. 
VI.      Appellant argues that “a substitution of Herrmann’s airtight and watertight adhesive bond with a different attachment type, whether from Sabadie or any other reference, must also be regarded as clearly erroneous.” (App. Br. 10). 
The examiner respectfully disagrees; adding the connecting devices of Sabadie is an added advantage of a firm connection for longer life time of the connection and easy maintenance , therefore, the combined teachings of Herrmann, Dannenberg and Sabadie disclose the limitation. 
2. Claims 12, 15 and 16

VII.       Appellant argues with respect to claim 1 that “the structures (107, 224, 226) of Sabadie cited by the Examiner are not provided on any portion of the “covering panel 2,” but are instead on the frame elements (i.e., circumferentially-extending ribs) of the aircraft fuselage” (App. Br. 6).
The examiner respectfully disagrees.  Sabadie describes  fastening supports 107 is arranged on at least two frames 101 intended to receive interior covering device 1 (¶ 0072), and Fastening supports 107 used for fastening interior covering device 1 (¶ 0077), the interior covering device 1 comprises a rigid covering panel 2 to be received by the fastening supports (connecting devices) 107 in order to connect the panel on at least two frames 101 to cover two Herrmann, Dannenberg and Sabadie disclose the limitation.  
The arguments from section II above are mirrored here, but repeated with slight modifications, as the claim scope of the apparatus claim 12,15,16 are not nearly as limiting or narrowing as the active method steps set for by claim 1. As such, the board is encouraged to carefully parse the difference in claim scope and analysis for claims 12, 15 and 16 and not lump in a decision of the rejections of claim 1 with claims 12, 15, and/or 16, as they need to be independently addressed as process of making vs. apparatus. Because as with apparatus claims, intended use and functional language share similarities, but, generally result in much broader scope from that of a method step claim limitation of performing an action or function. As such, in that light, please further consider below the arguments in greater length as apparatus type claims for purposes of different statutory class of invention. 
Arguably more important, the Examiner would like to bring to the board’s attention and also for the record for the general public, but it appears Appellant is arguing the scope of the “connection devices” as being much broader than originally led on in that ‘connection devices’ are far broader than mechanic connectors as the Examiner addressed via the rejection to be plug in type devices. To further explain, by Appellants’ own admission in the summation of the scope of claim 12,15,16, see in appeal brief (page 3, lines 18-19), Appellant notes the scope differently than method claim 1, but interesting does not limit to lines (specification page 9 lines 13-15),  as discussed in great detail above. However, to note, the board should carefully consider this notation, as also maybe covering generic ‘connecting devices’, does it limit to lines  the scope of the ‘connecting devices’ to be noted by also p. 4, lines 16-18 of the specification, which concerningly notes the ‘connecting devices’ are also intended to encompass not a standard 
Further more concerning in this claim scope analysis, as if the claim scope is not limited to mechanical type fasteners equivalent in scope to fig. 6 element 59 as noted in the Appellants specification, then one may also need to further look at the much broader types of fasteners clearly also seen in Danneberg figures 3 and 4, elements 17, and 26, where it is clearly seen those fasteners are connecting overlapping sections of aircraft panels. So, should the claim scope analysis set forth by the board be much broader than the mechanical fastener from figure 6, element 59 to meet that type of connecting devices, then one may need to considered the prior art of only Danneberg v. Hermmann et al OR Herrmann et al. v. Danneberg. As such, the board could consider setting a new grounds of rejection depending on the concluded claim scope analysis, should such claim scope be concluded to encompass adhesives, adhesive components, velcro or rivets.  At the very least the disconnect of intended claim scope to the connecting devices is clearly noted for the record. 

a person having ordinary skill in the art would not conclude it obvious to modify Herrmann with the structures of Sabadie cited by the Examiner, since these structures from Sabadie are provided for the same reason (i.e., attachment of insulating panels to a fuselage structure).”  (App. Br. 7).
Appellants appear to arguing the references in a vacuum.  Sabadie discloses a connecting device comprises a projection and a recess to connect the plurality of insulation panels items 5 of Herrmann to eliminate using the glue and provide a different fastener for easy replacement of the defective panel or for the purpose of easier routine inspection or maintenance; in case the modification of Herrmann with the fastening supports 107 of Sabadie not accepted by the applicant, the scope of the concept of the claim allows to add another connecting devices to firmly connecting the plurality of insulating panels since the duplication of the connecting devices is considered an added benefit of a strong connecting devices to the insulation panels, therefore the combined teachings of Herrmann, Dannenberg and Sabadie disclose the limitation.
IX.      Appellant argues that “Sabadie is clearly silent regarding any disclosure of the “fastening means” being used for “connecting ... adjacent insulating panels ... to one another.” as recited in claim 1.” (App. Br. 8).
The examiner respectfully disagrees; the above limitation has been described in Sabadie  discloses this fuselage portion is covered (inside) successively by insulation blankets (not shown on FIG. 1) and interior covering devices 1 according to the invention (¶ 0057), the interior covering devices 1 would be adjacent insulating panels connected together to form an insulating panel assembly in order to cover the entire fuselage since each covering device is sized to cover Herrmann, Dannenberg and Sabadie disclose the limitation.
X.     Appellant argues that “the structures of Sabadie cited by the Examiner are not analogous to the “connecting devices” recited in claim 1 of the instant application. Furthermore, Appellant respectfully asserts that Sabadie is clearly silent regarding any disclosure of the step of “connecting, using the connecting devices, adjacent insulating panels of the plurality of insulating panels to one another.” (App. Br. 8).
The examiner respectfully disagrees; the above limitation has been described in Sabadie discloses analogous connecting device that is used in the step of connecting, using the connecting devices items 107 are used for connecting the adjacent insulating panels to one another via the fastening points 220 and the frames 101 as defined above.
XI.      Appellant argues that “Appellant respectfully submits that this is clearly erroneous, as this purported motivation for modifying Herrmann with Sabadie entirely duplicative and/or illusory; essentially, it is quite clear from the express disclosure of Herrmann that persons having ordinary skill in the art would readily conclude that there would be no need in Herrmann “for firmly connecting the plurality of insulating panels,” contrary to the Examiner's clearly erroneous allegations.” (App. Br. 8). 
The examiner respectfully disagrees; as addressed above adding the connecting devices of Sabadie is an added advantage of a firm connection for longer life time of the connection and Herrmann, Dannenberg and Sabadie disclose the limitation. 
2. Claims 8 and 13
XII.      Appellant argues that “the Examiner alleges that the subject matter recited therein is rendered obvious over the combination of Herrmann, Dannenberg, and/or Sabadie. Specifically, the Examiner alleges that “[i]t would have been obvious ... to include projections on a first insulating panel of the plurality of insulating panels in one of the recesses of a second insulating panel to increase the connection forces, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. (App. Br. 13). 
The examiner respectfully disagrees; the item 107 comprises items 224 and 226 designated to engage item 222 on first panel item 2, having a duplicate part of items 107, 224 and 226 on the adjacent second panel to connect the first and second panels requires only mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8., therefore, the combined teachings of Herrmann, Dannenberg and Sabadie disclose the limitation. 

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
                                                                                                                                                                                                        




Conferees:

/ASSRES H WOLDEMARYAM/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.